Title: To James Madison from Israel Whelen, 14 July 1801
From: Whelen, Israel
To: Madison, James


Sir
Philada. July 14th: 1801
It is with much satisfaction that I find myself able to inclose to you Invoices of the George Washingtons Cargo; No. 1 Contains what I presume is on account of the Annuity, No. 2 the articles Mr. OBrien wished to have to present to influential Officers of the Government and No. 3 the articles which had been purchased, as I suppose for the Bankers or Brokers.
It would have been impossible without a delay of several days to fix the exact Cost (including all expences) of several of the Articles and of others I had no means to ascertain it. I have therefore placed them generally at a price, that I am sure will cover all expences untill they were put on Board, and in some instances go considerably beyond it, as for instance the Gunpowder, one inducement to my placing this so high was, that I found Genl. Stevens had charged that price in the Cargo of the Peace & Plenty, and I thought it was possible there might be a communication of prices between Algiers and Tunis, though perhaps not probable. If I had been oblidged to purchase the quantity sent, so little is there of that article in the possession of Individuals, that I have no doubt it would have raised it to the price charged.
The prices estimated in the Invoice will have no effect in the settling the accounts of the Cost of the Cargo, at the proper offices, and may not in settling for the Annuity at Algiers, but where they are in the practice of insisting arbitrarily on a reduction of the prices, it can be no disadvantage to have all the expence blended with the original cost in the first instance instead of being placed at the foot of the Invoice as is generally done, and which I have understood, they have refused to allow.
The Articles requested by Mr. OBrien for douceurs or presents would have been more costly than they are, had I not curtailed the setts of China, and sent half pieces of Muslin instead of whole ones, I am persuaded they will answer as well as if they were t⟨wice⟩ the length or double the quantity. Presuming that the articles in the Invoice No. 3 are for Individuals who are to account for them, they are placed at the real cost and charges to which t⟨hey⟩ are fairly liable, at least to the United states. I have the honour to be, very respectfully sir your Obedt. servt.
Israel Whelen
 

   
   RC and enclosures (DNA: RG 59, ML); letterbook copy (DNA: RG 45, Purveyor’s Office, Philadelphia). Enclosed invoices (6 pp.) filed with Whelen to JM, 20 July 1801.



   
   Whelen accounted for $24,779 in ship’s timbers, hardware, naval stores, gunpowder, and eight gun carriages.



   
   Consigned to O’Brien were quantities of sugar, coffee, pepper, china, dry goods, mahogany, “5 Red Birds,” and two squirrels (with cages and feed), all of which was worth $1,897.



   
   Whelen here listed barrels of gum benzoin and other chemical products costing $2,552.


